Citation Nr: 0940501	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-29 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an increased disability rating for the 
Veteran's service-connected status-post right medial 
meniscectomy, currently evaluated at 30 percent disabling.  

2.  Entitlement to an increased disability rating for the 
Veteran's service-connected right knee limitation of motion 
due to the traumatic arthritis associated with status post 
right medial meniscectomy, currently evaluated at 10 percent 
disabling.

3.  Entitlement to an increased disability rating for the 
Veteran's service-connected tender surgical scar, right knee, 
associated with status post right medial meniscectomy, 
currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in August 2006.

It is recognized that the rating criteria with respect to 
scars was revised effective October 23, 2008.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008). However, because the Veteran's 
claim was pending before October, 28, 2008, his claim will 
only be evaluated under the rating criteria made effective 
from August 30, 2002. See id.


FINDINGS OF FACT

1.  The Veteran's service-connected status-post right medial 
meniscectomy is not manifested by ankylosis of the knee.

2.  The Veteran's service-connected right knee limitation of 
motion due to the traumatic arthritis associated with status 
post right medial meniscectomy is not manifested by 
limitation of motion to 45 degrees of flexion or to 10 
degrees of extension. 

3.  The Veteran's service-connected tender surgical scar, 
right knee, associated with status post right medial 
meniscectomy, is not manifested by scars that are unstable or 
painful, nor is it located on the head face or neck, cause 
limitation of motion, cover an area greater than 144 square 
inches, seem unstable, limit the function of the knee, appear 
deep and nonlinear, or otherwise create any disabling effect.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent disabling for the Veteran's service-connected status-
post right medial meniscectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (2002); 38 C.F.R. §§ 3.159, 
Part 4, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2009).

2.  The criteria for a disability rating in excess of 10 
percent disabling for the Veteran's service-connected right 
knee limitation of motion due to the traumatic arthritis 
associated with status post right medial meniscectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010 (2009).

3.  The criteria for a disability rating in excess of 10 
percent disabling for the Veteran's service-connected tender 
surgical scar, right knee, associated with status post right 
medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 
4.40, 4.45, 4.118, Diagnostic Code 7804 (as in effect prior 
to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated October 
2005, March 2006, and April 2006 the appellant was informed 
of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  Finally, in a March 2006 communication, 
the Veteran was informed as to how VA establishes disability 
ratings and effective dates.

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided prior to the initial unfavorable decision in 
February 2006.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the  January 2005 and October 2005 correspondences in light 
of the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his increased rating claim.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in August 2006, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in May 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the examination report sets                                                                                                            
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board notes that separate ratings for the same 
symptomatology under different diagnoses would constitute 
pyramiding and is prohibited by 38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  In this 
regard, the Veteran's right knee disabilities have been 
service-connected and rated by the RO under three different 
regulatory provisions.  Throughout the rating period on 
appeal, he has been in receipt of a 30 percent rating for 
instability associated with a meniscectomy, under Diagnostic 
Code 5257.  He is also rated 10 percent disabling under 
Diagnostic Codes 5010-5262 for arthritis.  Finally, he has a 
10 percent rating for a tender surgical scar pursuant to 
Diagnostic Code 7804. 

Turning to the relevant diagnostic provisions, under 
Diagnostic Code 5256, ankylosis of the knee is rated at 60 
percent disabling when extremely unfavorable, in flexion at 
an angle of 45 degrees or more, at 50 percent disabling when 
in flexion between 40 and 45 degrees, at 40 percent disabling 
when in flexion between 10 and 20 degrees, and at 30 percent 
disabling when favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees. 

Under Diagnostic Code 5257, impairment of the knee is rated 
at 30 percent disabling for severe recurrent subluxation or 
lateral instability, at 20 percent disabling for moderate 
recurrent subluxation or lateral instability, and at 10 
percent disabling for slight recurrent subluxation or lateral 
instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is rated at 20 percent disabling.  

Under Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent disability rating. 

Under Diagnostic Code 5260, the limitation of flexion of the 
leg to 15 degrees warrants a 30 percent disability rating, to 
30 degrees warrants a 20 percent disability rating, to 45 
degrees warrants a 10 percent disability rating, and to 60 
degrees warrants a noncompensable disability rating.

Under Diagnostic Code 5261, the limitation of extension of 
the leg to 45 degrees warrants a 50 percent disability 
rating, to 30 degrees warrants a 40 percent disability 
rating, to 20 degrees warrants a 30 percent disability 
rating, to 15 degrees warrants a 20 percent disability 
rating, to 10 degrees warrants a 10 percent disability 
rating, and to 5 degrees warrants a noncompensable disability 
rating.  

Diagnostic Code 5010 for Arthritis, due to trauma, 
substantiated by X-ray findings refers to  Diagnostic Code 
5003 for degenerative arthritis.  Diagnostic Code 5003 states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the Veteran should be rated at 10 percent disabling 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and 20 percent 
disabling with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5256-61.

Again, the Veteran's scar was rated under Diagnostic Code 
7804.  Under that regulatory provision, scars superficial and 
painful on examination warrant a 10 percent disability 
rating.  The regulation notes that a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).

Factual Background

The Veteran was afforded a VA examination in May 2006.  At 
that time, he reported daily pain at a level of 5 out of 10 
with standing more than 15 minutes.  He had weakness of the 
knee, giving out of the knee, stiffness, chronic swelling and 
heat, some redness, a feeling of instability with frank 
giving out and locking, fatigability, and lack of endurance.  
He noted pain with walking more than 15 minutes, standing 
more than 15 minutes, bending, lifting anything over 20 to 30 
pounds, stooping, and standing in one place.  He described 
swelling if on his feet more than 30 minutes.  The Veteran 
took up to four Vicodin per day on average for knee pain.  He 
used crutches, a cane, and a brace.  He was diagnosed with 
osteoarthritis.  He reported flare-ups of daily pain based 
upon his level of activity.  He noted that his activities are 
limited by the pain.  His usual occupation of working as a 
medical assistant was affected because the knee came out of 
place and he had frequent pain.  He had also altered his 
activities of daily living.  For example, he avoided stairs 
and any uneven terrain as the knee was frequently unstable 
and would give out.  

Upon physical examination, the examiner noted that the 
Veteran was ambulating with a smooth stable gait, coordinated 
without the use of any assistive devices and without a limp.  
He did not appear to be in severe pain when ambulating.  The 
examiner noted obvious swelling and slight heat on the right 
knee.  The examiner described a scar across the right knee 
that is non-adherent and non-depressed.  The Veteran did have 
a keloid, which was tender along the course of the scar.  The 
examiner measured range of motion of the right knee as 115 
degrees flexion with pain and 5 degree DeLuca factor, 
extension to 0 degrees with some pain and 2 degree DeLuca 
factor.  The drawer test was positive on the right knee.  The 
examiner noted demonstrated ligament laxity of the right knee 
and considered it unstable.  Lachman's test was negative.  
McMurray's test was positive.  The examiner found no ligament 
laxity to valgus and varus stress of the knees.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
right knee noted on x-ray with ligament laxity demonstrated 
on exam and by history.  

Post Meniscectomy

The Veteran is currently receiving the maximum schedular 
disability rating allowed under Diagnostic Code 5257; 
however, the Board must consider other applicable Diagnostic 
Codes.  

To receive a disability rating under Diagnostic Code 5256, 
the evidence must show ankylosis of the knee in a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  The record is entirely silent as to ankylosis of 
the knee.  The examiner in fact measured the Veteran's range 
of motion as fairly close to normal.  Therefore, Diagnostic 
Code 5256 is not applicable.  

To receive a disability rating under Diagnostic Code 5258, 
the evidence must show dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  The Veteran does not currently have dislocated 
semilunar cartilage.  Therefore, Diagnostic Code 5258 is not 
applicable.  In any event, it provides a maximum benefit of 
20 percent and thus would not enable a higher evaluation than 
the 30 percent currently assigned for the Veteran's right 
knee instability.  Again, an award of both would constitute 
impermissible pyramiding under 38 C.F.R. § 4.14.  

To receive a rating under Diagnostic Code 5259, the evidence 
must show symptomatic removal of semilunar cartilage.  The 
Board again notes that separate ratings for the same 
symptomatology under different diagnoses would constitute 
pyramiding and is prohibited by 38 C.F.R. § 4.14.  Different 
manifestations of symptoms may be rated under separate rating 
criteria.  In the present instance however, the Veteran's 
removal of semilunar cartilage is manifested by recurrent 
subluxation and lateral instability.  It is not otherwise 
manifested.  As the Veteran is currently receiving a higher 
disability rating for the described symptomatology under 
Diagnostic Code 5257, the Board finds that Diagnostic Code 
5259 is not applicable.  Entitlement to an increased 
disability rating for status post right meniscectomy is not 
warranted.  

Arthritis

Diagnostic Code 5010 for traumatic arthritis directs the 
rater to Diagnostic Code 5003 for degenerative arthritis.  
Under 5003, the rater must first consider limitation of 
motion under the appropriate Diagnostic Codes.  To receive a 
disability rating for limitation of motion under Diagnostic 
Codes 5260 or 5261, the evidence must show a minimum 
limitation of motion to 45 degrees flexion or 10 degrees 
extension.  The VA examiner measured range of motion of the 
right knee as 115 degrees flexion with pain and 5 degree 
DeLuca factor, extension to 0 degrees with some pain and 2 
degree DeLuca factor.  Even when considering the additional 
limitation due to pain with repetition, the Veteran's range 
of motion still does not meet the requirements for a 
compensable rating under Diagnostic Codes 5260 or 5261.

As the Veteran does not meet the requirements for a 
disability rating under limitation of motion, the Board must 
turn to Diagnostic Code 5003 for degenerative arthritis.  To 
receive a disability rating in excess of 10 percent disabling 
for traumatic arthritis, the evidence must show x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Although the examiner noted that the 
Veteran's usual occupation of working as a medical assistant 
was affected because the knee was coming out of place and 
frequent pain, the examiner at no time reported any 
incapacitating episodes.  As such, the Veteran is not 
entitled to more than a 10 percent disability rating for 
traumatic arthritis. 

Scar

The Veteran is currently receiving the maximum schedular 
disability rating allowed under Diagnostic Code 7804 prior to 
October 23, 2008.  

The Board has considered other regulatory provisions for the 
Veteran's scar, but the Veteran's scar is not located on the 
head face or neck, it is not deep or causing limitation of 
motion, it does not covering an area greater than 144 square 
inches, unstable, and it does not limit the function of the 
knee.  Therefore, no other Diagnostic Codes are applicable.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
As such, entitlement to a disability rating in excess of 10 
percent disabling for the Veteran's service-connected tender 
surgical scar, right knee, is not warranted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with pain, weakness of the 
knee, giving out of the knee, stiffness, chronic swelling and 
heat, some redness, a feeling of instability with frank 
giving out and locking, fatigability, and lack of endurance.  
The Board is of the opinion that the Rating Schedule measures 
and contemplates these aspects of his disability, so that 
extraschedular consideration is not warranted.

ORDER

Entitlement to a disability rating in excess of 30 percent 
disabling for the Veteran's service-connected status-post 
right medial meniscectomy is not warranted.  

Entitlement to a disability rating in excess of 10 percent 
disabling for the Veteran's service-connected right knee 
limitation of motion due to the traumatic arthritis 
associated with status post right medial meniscectomy is not 
warranted.

Entitlement to a disability rating in excess of 10 percent 
disabling for the Veteran's service-connected tender surgical 
scar, right knee, is not warranted


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


